— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
*1082Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been ordered refunded to petitioner’s inmate account. Although petitioner requests that he be restored to the status that he enjoyed prior to the disciplinary determination, he has no right to such relief (see Matter of Streeter v Annucci, 131 AD3d 771, 772 [2015]). Accordingly, given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see id,.; Matter of Woods v Annucci, 131 AD3d 742, 742-743 [2015]).
Peters, P.J., McCarthy, Garry and Lynch, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.